Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 09/27/2022, wherein the Amendment amended claims 1, 4, 21, 22, 24, 33-39 and 42.
	Claims 1, 4, 10, 21-22, 24, 27-28, 33-39, 42-43, 49-50 and 56 are pending.
Election/Restrictions 
	Applicant elected Group I and the species of a) Rad21 for claim 1, the degradation system is an inducible degron system wherein the target protein is fused to an auxin-inducible degron and the agent is an auxin for claim 4, auxin, DNA-DNA proximity ligation and high throughput screening, and RNA-seq for claim 24, DNA-DNA proximity ligation and high throughput screening for claim 36, small molecule for claims 37-39, oligomycin for claim 39, loops affecting expression of genes associated with a disease are identified for claim 43, in the reply filed on 05/04/2022	
Claims 10, 12, 27, 28, 49, 50 and 56 were withdrawn from consideration as being directed to a non-elected invention.
	Claims 1, 4, 21, 22, 24, 33-39, 42 and 43 are examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Drawings and Specification
Applicant’s amendment to page 1 of the specification and Applicant’s addition of references to 14D, 15C-9, and 25B-C in the specification, is sufficient to overcome this objection.
Claim Objections
	Applicant’s amendment to claim 39 that correctly recites “1,6-hexanediol” is sufficient to overcome this objection.
35 U.S.C. § 112(b)
	-Applicant’s amendment to claims 1, 4 and 39, which deleted the term “preferably” is sufficient to overcome this rejection.  
	-Applicant’s amendment to claim 1 that substitutes “a” with “the” in “the cohesion complex” is sufficient to overcome this rejection.
	-Applicant’s amendment to claim 4 that deletes “CTCF protein,” “proteins,” that substitutes “a” with “the” in “the tagged protein,” that adds “inducible” prior to “degradation system,” and “CRISPR” prior to “Cas13,” is sufficient to overcome the rejections over these phrases.
	-Applicant’s amendment to claim 21 that deletes the preamble and “a” is sufficient to overcome the rejections over the confusion as to how claim 21 relates to claim 1 and the confusion over the phrases.  
	-Applicant’s amendments to claim 22 are sufficient to overcome the rejections over this claim.
	-Applicant’s amendments to claim 24 that clearly identify “the agent,” deletes the phrase in the preamble, and adds “of step (b)” to line 5, are sufficient to overcome the rejections over these rejections.   
	-Applicant’s amendments to claim 33 are sufficient to overcome the rejections over this claim.   
	-Applicant’s amendments to claim 34 are sufficient to overcome the rejections over this claim.   
	-Applicant’s amendments to claim 35 that amendment “a” and add “one or more loops” to “b” is sufficient to overcome the rejection over “b,” the term “agent,” and “loop.”
	-Applicant’s amendment to claim 36 that deletes the preamble is sufficient to overcome the rejection regarding the confusion of how claim 36 further limits and relates to claim 1.
	-Applicant’s amendment to claim 37 is sufficient to overcome the rejection over this claim.
	-Applicant’s amendments to claim 38 that delete “a” and amends “b,” and “c” are sufficient to overcome the rejections over the phrases “populations of cells,” “agent to reduce or degrade cohesion,” and “small molecule or protein.”
	-Applicant’s amendment to claim 39 is sufficient to overcome the rejection over this claim.
	-Applicant’s amendment to claim 42  that deletes “a population of cells,” is sufficient to overcome the rejection over this phrase.  
REJECTIONS-MAINTAINED, AMENDED, & NEW
	The 101, 112(a), 112(b), and 102 rejections have been maintained, but modified.  Modifications to the rejections, on account of Applicant’s amendments to the claims, are bolded below.
	A 103 rejection has been added on account of Applicant’s amendments to the claims that clarified the claim language and added active steps to some claims.  
Claim Objections
Claim 39 is objected to because of the following informalities:  
-The small molecule, JQ1,  is identified by letter and number combination.  These letter and number combinations are not defined in the specification by name or structure and cannot be relied upon to properly identify the particular chemical compounds they encompass.  
-For grammatical clarity, the term “comprise” in line 4 should be amended to “comprises.”  Appropriate correction is required.
Response to Arguments over Claim Objections
	Applicant argues that JQ1 is a term of art.
	While the Examination agrees that JQ1 is currently known in the art, the meaning of acronyms and abbreviations change over time.  For clarity of the written record, the full name of an abbreviation or acronym should be recited at its first use, followed by the abbreviation or acronym in parentheses.  Following the initial recitation of the full term, the acronym or abbreviation can be relied upon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 24 and 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below.
Claim 22 recites “correlating the cohesion-independent chromatin loops to gene expression measurements,” and “aligning the cohesion-independent chromatin loops and gene expression measurements.” 
Claim 22 is directed to an abstract idea because the claims recite mental processes and do not integrate the mental processes into any practical application (“Step 2A”). 
Claim 42 recites “aligning loop formation and gene expression at one or more time points after cohesion recovery” and “aligning loop formation and gene expression over time.”  
It is noted that paragraphs 288, 394, 758, 760, and 762 of the specification reference “aligning” as “aligned when using a suitable alignment algorithm.”  Align is thus interpreted as “aligning, with an algorithm. . .”
Claims 22 and 42 are directed to an abstract idea because the claims recite mental processes and do not integrate the mental processes into any practical application (“Step 2A”). In claim 22, the “mental process” is: aligning cohesion-independent chromatin loops and correlating the cohesion-independent chromatin loops and gene expression measurements. In claim 42, the “mental process” is aligning loop formation and gene expression.  
A claim that focuses on a judicial exception can be shown to recite something “significantly more” than the judicial exception by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of dividing cells into groups and measuring their gene expression in claim 22, and temporarily eliminating cohesion in cells in claim 42  (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception. 
According to 2019 PEG, limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition — see Vanda Memo 
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular 
technological environment or field of use, as discussed in MPEP 2106.05(h).

In the instant case, Mandal (PTO-892) teaches that measuring gene expression is well known in the art, and  Nakajima (PTO-892) teaches that removal of cohesion in cells is known in the art.  
Therefore, the additional steps/elements do not add significantly more to the judicial exception.  Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 USC 101.
Claim 24 is rejected as being dependent on claim 22.
Response to Arguments over 101 Rejection
	Applicant argues that the Examiner lists no explanation why the steps of claim 22 and 42 are allegedly mental processes.
This argument is not persuasive.  As recited in the 101 Rejection, in claim 22, the “mental process” is:  correlating the cohesion-independent chromatin loops and gene expression measurements, since correlating is defined as showing a close connection with something. In claims 22 and 42, the “mental process” is aligning the cohesion-independent chromatin loops and gene expression measurements, and aligning loop formation and gene expression over time.  A correlation, which is defined as establishing a mutual or reciprocal relationship between two things, is a mental process.  Aligning, wherein aligning is an aligning algorithm and wherein an algorithm is defined as a step-b-step procedure for solving a problem, is a mental process.  As such, the mental processes of correlating and aligning (an aligning algorithm), in the above claims are not integrated into practical applications.
Applicant argues that in paragraph 22,the specification describes “determining cohesion intendent chromatin loops as ‘contacting chromatin with a cohesion reducing or degrading agent or causing cohesion dependent loop domains to diminish or be eliminated; and measuring remaining chromatin loops to thereby ascertain cohesion-independent chromatin loops,” which undoubtedly cannot be performed in the mind.
This argument is not persuasive.  Claim 22 recites “correlating the cohesion-independent chromatin loops to gene expression measurements” and “aligning the cohesion-independent chromatin loops and gene expression measurements.”  Claim 42 recites “aligning loop formation and gene expression over time.”  The instant rejection over the mental processes are in reference to the chromatin loops and gene expression.  Paragraph 22 does not teach relationship between chromatin loops and gene expression.  Paragraph 22 is directed toward chromatin loops and gene expression, individually.  As such, this argument is not persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 21, 22, 24, 33-39, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 is drawn toward a method of eliminating chromatin loops in a cell comprising contacting the cell with an agent capable of reducing expression, function or activity of one or more members of the cohesion complex.  
However, the instant specification only describes auxin as an agent that is capable of reducing expression, function or activity of one or more members of the cohesion complex.  See pages 3, 4, 607, 19-21, 23027, 29, 31, 212-214, 217-218, 221, 228, 229, 231-234, 237-240, 242, 244-245, 247-248, 251-252, 255, 257-259, 261 and 265, of the instant specification.
Additionally, Examples 1-14 of the instant specification, which comprise all the examples, are solely directed toward auxin as the agent affecting members of the cohesion complex.  Figures 1-25 are also solely directed toward depicting results of auxin as the agent affecting members of the cohesion complex in chromatin loops (pages 212-258 of the specification).
While the prior art does teach small molecules that target and modify chromatin (Cermakova, IDS, 04/03/2020), the prior art does not teach these small molecules as reducing expression, function or activity of one or more members of the cohesion complex.  The earliest and closest prior art that teaches compounds that reduce expression, function or activity of proteins involved in chromatin loop formation, is Nora, which teaches that only a single compound, auxin, is known to have this effect on chromatin, (Nora, IDS, 04/03/2020 and 08/17/2021).  Thus, in the chromatin art, only one compound is known to reduce expression, function or activity of proteins involved in chromatin loop formation.
Additionally, from the general recitation of an agent that is capable of reducing expression, function or activity of one or more members of the cohesion complex, it is impossible to ascertain a structure-function relationship of these agents, since agents that reduce expression, function or activity of one or more members of the cohesion complex, are not well-known or well-established in the art to those of ordinary skill.
For these reasons, the claims are broader than what the specification supports.  The recitation of an agent that is capable of reducing expression, function or activity of one or more members of the cohesion complex, is not sufficient for distinctly claiming the subject matter regarded as the invention.  

Response to 112(a) Arguments 
	Applicant argues that the specification described more than auxin as an agent and points to paragraphs 272-406 of the specification that describes genetic modifying agents as agents.
	This argument is not persuasive.  Paragraph 272 recites, “The genetic modifying agent may comprise a CRISPR system, a zinc finger nuclease system, a TALEN, a meganuclease, or RNAi system.”  Specific species of genetic modifying agents are not recited in paragraphs 272-406.  Additionally none of the Figures 1-25 or Examples 1-14 exemplify or describe a single genetic modifying agent.  Paragraphs 272-406 merely describe CRISPR systems, zinc finger nuclease systems, TALENs, meganucleases, and RNAi systems.
	Applicant argues that the small molecules are described in paragraphs 407-410 and that the specification describes that drugs targeting epigenetic proteins are applicable to chromatin loop formation or regulation.
	This argument is not persuasive.  Paragraph 407 recites general classes of small molecules.  Paragraph 408 generically defines small molecules with preferable size ranges.  Paragraph 409 generally teaches degrader molecules as those that target bromodomain and extra-terminal family proteins as preferable.  Paragraph 410 generically teaches epigenetic proteins, gives examples of drugs that target epigenetic proteins,  and states that “Small molecules targeting epigenetic proteins are currently being developed and/or used in the clinic to treat disease.”   However, the instant specification does not appear to provide a representative number of species of small molecules that encompass the genus, nor has the specification provided any structure/function correlation.  As such, it is unclear what is encompassed by the genus “small molecules.” 
	Applicant argues that Nora is not the only prior art that teaches a compound, i.e., auxin, as reducing expression, function or activity of CTCF or one or more members of the cohesion complex.  Applicant argues that the inhibitors referenced in the specification are known in the prior art and references an article in Mol Cell Pharmacol, published in 2013.
	This argument is not persuasive.  While the Examiner agrees that the prior art does teaches small molecules that target and modify chromatin (Cermakova, IDS, 04/03/2020), the prior art does not teach these small molecules as reducing expression, function or activity of one or more members of the cohesion complex, as stated in the previous and above rejection.  The earliest and closest prior art that teaches compounds that reduce expression, function or activity of proteins that eliminate chromatin loops, is Nora, which teaches that only a single compound, auxin, is known to have this effect on chromatin.
	While Carrier does teach that histone deacetylase inhibitors are a new class of anticancer agents that relax chromatin structure by increasing the levels of histone acetylation, the instant claims are not directed toward a method of relaxing chromatin structure or increasing the levels of histone acetylation.  Carrier does not teach histone deacetylase inhibitors as eliminating chromatin loops in a cell comprising contacting the cell with an agent capable of reducing expression, function or activity of one or more members of a cohesion complex.  
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 21-22, 24, 33-39, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1, 4, 24, and 36 recite the phrase "optionally" which renders the claims indefinite because it is not clear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of examination, the limitations following “optionally” are not interpreted as further limiting the claims.
-Claims 21-22, 33-35, 37-39 and 42-43 are rejected as being dependent on claim 1.
-Claim 1 is indefinite because the preamble recites “a method of eliminating chromatin loops” and the last line of the claim recites wherein the chromatin loops are reversibly eliminated.  Since eliminate is defined as to put an end to or get rid of, it is not understood how a chromatin loop can be reversibly eliminated once it is eliminated.
	For the purpose of examination, this claim and the claims depending from claim 1 are interpreted as a method of reversibly eliminating chromatin loops.
-Claim 4 recites the limitation “the target protein,” in lines 5.  There is insufficient antecedent basis for this limitation in the claim.
-The phrase “an inducible degradation molecule,” in claim 4, renders the claim indefinite because it is not understood what an inducible degradation molecule is and how it is different from a degrader molecule or an auxin inducible degron.  While the instant specification teaches degrader molecules, it does not teach what inducible degradation molecules are and how these molecules are distinct from degradation molecules.
For the purpose of examination, the terms “inducible degradation molecule,” “degrader molecule” and “auxin inducible degron,” are interpreted as synonymous terms.
-Claim 4 is further indefinite because it is not clear if “a tagged protein” refers back to “a protein of the one or more members of the cohesion complex are tagged with an inducible degradation molecule” or if this phrase is referencing a different tagged protein. 
For the purpose of examination, “a tagged protein” is interpreted as the protein tagged in the phrase “a protein of the one or more members of the cohesion complex are tagged with an inducible degradation molecule.”
-Claim 21, which depends from claim 1, is indefinite because claim 1 recites “a method of eliminating chromatin loops.”  As such, it is not understood how chromatin loops can be subsequently measured after they are eliminated.
For the purpose of examination, claim 1 is interpreted as “A method for reversibly eliminating chromatin loops.” 
-Additionally, the phrase “measuring remaining chromatin loops to thereby ascertain cohesion-independent chromatin loops,” in claim 21, renders the claim indefinite because is not clear what it means to ascertain cohesion independent chromatin loops; the specification does not further explain or define this term and the art is silent regarding ascertaining cohesion independent chromatin loops  
For the purpose of examination, this phrase is interpreted as “measuring chromatin loops.”
-Claims 22 and 38 recite the limitation "the cells.”  There is insufficient antecedent basis for this limitation in the claims.
For the purpose of examination, this phrase is interpreted as “the cell.”
-Claim 22 recites the limitation "the cohesion-independent chromatin loops" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, this phrase is interpreted as “the chromatin loops.”
-Claims 22 and 42, which depend from claim 1, are indefinite because claim 1 is directed toward a method of eliminating chromatin loops in a cell by contacting the cell with an agent capable of reducing expression, function or activity of one or more members of a cohesion complex.  Claim 22 is directed toward further comprising correlating the cohesion-independent chromatin loops to gene expression measurements, and claim 42 is directed toward identifying loops associated with gene expression. It is not understood how gene expression, gene expression measurements, and the further comprising steps of claims 22 and 42 relate back to the method of eliminating chromatin loops in claim 1.  It is additionally unclear what is meant by aligning the cohesion-independent chromatin loops and gene expression measurements and aligning loop formation and gene expression; the specification does not further define this step and the prior art does not appear to teach aligning chromatin loops and gene expression measurements. 
For the purpose of examination, these claims are interpreted as measuring chromatin loops.
For the purpose of examination, the term “aligning” is interpreted as “correlating.”
-Claim 33 recites the limitation "remaining superenhancers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
-The claim is additionally unclear because claim 1, from which claim 33 depends, is directed toward a method of eliminating chromatin loops and claim 33 is directed toward measuring remaining superenhancers that co-localize and form links within and across chromosomes.  It is not clear how measuring superenhancers within and across chromosomes relates to eliminating chromatin loops with an agent.  And it is not clear what steps are encompassed by the term “measuring” since the specification does not define this term or teach measuring in this context.  	
For the purpose of examination, this claim is interpreted as a method of measuring chromatin loops.
-Claim 35, which depends on claim 1, is indefinite because claim 1 recites “a method of eliminating chromatin loops.”  As such, it is not understood how the rate of one or more loops reforming after withdrawal can be measured after the chromatin loops are eliminated. 
	-Claim 38 is indefinite because the phrase “assess the effect” is relative and it is not understood what is encompassed by this phrase, which is not further defined in the specification or taught by the art.
-Claim 42 is indefinite because it depends from claim 1, which is directed to a method of eliminating chromatin loops; it is not understood how loop formation can be measured after it is eliminated or how cohesion can be recovered once the loops are eliminated (step b.).
-Claim 43 recites the limitation "the population of cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, this phrase is interpreted as “the cell.”  

Additional Claim Interpretation
Claims 24 and 43
For the purpose of examination, the limitations following the term “and/or” are interpreted as optional and not further limiting the claim.
Claim 42
The phrase “wherein the method is for identifying loops associated with gene expression” is interpreted as an intended use; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Note: Due to indefiniteness, claims 1, 4, 21-22, 24, 33-39 and 42-43, are interpreted as set forth in the above 35 USC 112 rejections

Claims 1, 4, 21, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nora (Cell, published 05/18/2017, IDS dated 08/17/2021).
Nora teaches that the targeted degradation of CTCF decouples local insulation of chromosome domains (title).  
Nora specifically teaches that applying auxin and an auxin-inducible degron system (AID) to mouse embryonic stem cells (mESCs) reduces the expression, function and activity of CTCF from chromatin (abstract, pgs. 3-4, discussion on pages 9-10).  CTCF recovery is initiated following auxin wash off (pg. 4, paragraph 2).  Restoring CTCF reinstates proper architecture on altered chromosomes (abstract).  
The auxin-inducible degron system comprises a tagged protein and triggers proteasome-dependent degradation (pg. 3, final paragraph).   As such, recitation of the inducible degradation protein and tagged protein in claim 4 appear to be met. 
In order to measure changes in chromosome organization upon CTCF depletion, high throughput 3C based experiments were performed (pg. 4-5).  To extend these observations to the entire genome, Hi-C was performed (pgs. 5, 21-24, 26-27).  This confirmed that CTCF is required for the interaction between CTCF/cohesion bound loop-anchor loci genome wide and that bringing CTCF back is sufficient to restore these preferential contacts (pg. 5).  
As evidenced by the instant specification, Hi-C couples DNA-DNA proximity ligation with high throughput sequencing (pg. 44).  As such, the limitations of claim 36 appear to be met.
While Nora does not explicitly teach contacting the cell with an agent capable of reducing expression function or activity of one or more members of a cohesion complex, it is reasonable to assume that contacting a cell with the auxin of Nora would have the same properties since a) Nora teaches that CTCF is a blocking factor to cohesion translocation along the DNA during the formation and expansion of chromatin loops (pg. 931), b) the instant specification teaches that CTCF and the cohesion complex colocalize on chromatin and lie at the anchors of loops and that deletion of CTCF sites interferes with loop and contact domain formation and that agents binding to CTCF eliminate chromatin loops (pages 3, 10, 12), and c) the instant specification teaches auxin, which is taught by Nora, as a cohesion-reducing or degrading agent that causes cohesion-dependent loop domains to diminish or be eliminated (page 5).  
Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Response to 102 Arguments
	Applicant argues that Nora does not anticipate claim 1 because it is directed “to acutely and reversibly deplete CTCF below detectable levels.”  
This argument is not persuasive.  As stated in the above rejection, while Nora does not explicitly teach contacting the cell with an agent capable of reducing expression function or activity of one or more members of a cohesion complex, it is reasonable to assume that contacting a cell with the auxin of Nora would have the same properties since a) Nora teaches that CTCF is a blocking factor to cohesion translocation along the DNA during the formation and expansion of chromatin loops (pg. 931), b) the instant specification teaches that CTCF and the cohesion complex colocalize on chromatin and lie at the anchors of loops and that deletion of CTCF sites interferes with loop and contact domain formation and that agents binding to CTCF eliminate chromatin loops (pages 3, 10, 12), and c) the instant specification teaches auxin, which is taught by Nora, as a cohesion-reducing or degrading agent that causes cohesion-dependent loop domains to diminish or be eliminated (page 5).  
	As such, Nora teaches the degradation of chromatin loops by administering auxin, an agent capable of reducing expression, function or activity of a cohesion complex.
	Applicant argues that Nora does not teach “wherein the one or more members of the cohesion complex are selected from the group consisting of Rad21. . .reversibly eliminated.”	
	This argument is not persuasive.  As recited in instant claim 1, this limitation is optional.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 24 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Nora (Cell, published 05/18/2017, IDS dated 08/17/2021) as applied to claims 1, 4, 21, 34, 35, and 36 above, and further in view of Dong (Epigen, published 2013, PTO-892).
	Nora is applied as discussed in the above 35 USC 102 rejection.
	Nora additionally teaches that the change in local genome folding caused by acute CTCF depletion and its relationship to transcriptional misregulation was explored (pg. 7).  A time-course RNA-seq experiment in mESCs after 1, 2 or 4 days of auxin treatment was performed (pg. 7).  The absolute number of differentially expressed genes increased over 10-fold between day 1 and day 4 (pg. 7).  
	While Nora teaches a method of reversibly eliminating chromatin loops in a cell by administering an auxin-inducible degron system and auxin, it differs from that of the instantly claimed invention in that it does not explicitly teach dividing cells into portions or aligning chromatin loops and gene expression measurements.
	Dong teaches correlating chromatin with gene expression (pg. 2).  Such bioinformatic analysis allows for epigenetic enzymes to be targeted to specific DNA sequences to help elucidate the genesis and biological functions of histone modifications, which can modify transcriptional regulation (pg. 4).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to divide the cells of Nora into portions to study the different effects of AID and auxin on CTCFF, TAD, and gene expression to arrive at the instantly claimed invention. One of ordinary skill in the art would have been motivated to divide the cells of Nora into portions to study the different effects of AID and auxin on CTCFF, TAD, and gene expression, with a reasonable expectation of success, because Nora teaches that AID and auxin have different effects on CTCFF, cohesion, TAD, and gene expression that affect chromatin folding.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to correlate the chromatin loops of Nora with gene expression, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to correlate the chromatin loops of Nora with gene expression, with a reasonable expectation of success, because Dong teaches that correlating chromatin with gene expression allows for epigenetic enzymes to be targeted to specific DNA sequences to help elucidate the genesis and biological functions of histone modifications, which can modify transcriptional regulation.
While Dong does not explicitly teach genes associated with disease, Dong’s analysis that allows for epigenetic enzymes to be targeted to specific DNA sequences to help elucidate the genesis and biological functions of histone modifications, which can modify transcriptional regulation, is directed toward affecting expression of genes associated with a disease.
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622